Citation Nr: 1043266	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from July 1986 to March 1993. 

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded these claims to the RO for additional action 
in December 2009.  The case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The Veteran had noise exposure in service but received no 
medical treatment for a hearing loss or tinnitus during service.  
The Veteran specifically denied having hearing loss at service 
discharge.

2.  There is no competent and credible evidence of an in-service 
hearing loss or tinnitus, and there is no competent and credible 
evidence of a compensably disabling sensorineural hearing loss 
within one year following discharge from active duty or evidence 
of continuity of symptomatology.

3.  There is competent evidence that post service tinnitus and 
hearing loss are not attributable to service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.385, 4.85 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103.

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Proper notice must inform a claimant that, if service connection 
is granted, a disability rating and an effective date will be 
assigned the benefits granted.  Id.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letter dated February 2006.  The content of this notice 
letter reflects compliance with pertinent statutory provisions, 
noted above.  In the documents, the RO acknowledged the Veteran's 
claim, notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  

The RO also identified the evidence it had received in support of 
the Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts to 
assist the Veteran in obtaining all other outstanding evidence 
provided he identified the source(s) thereof.  The RO also noted 
that, ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  

The content of the notice letter does not satisfy the notice 
requirements set forth in Dingess.  In June 2010, the RO issued 
the Veteran a supplemental statement of the case, which satisfies 
such requirements, but this document is untimely.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  As shown above, the timing of the 
initial notice letter reflects compliance with this requirement 
as the RO sent it prior to initially adjudicating the claim in 
July 2006.  The RO issued the supplemental statement of the case 
after the RO initially decided the Veteran's claims and, after 
its issuance, the RO did not readjudicate the claims.  

Regardless of the untimeliness of the latter document, the 
Veteran suffers no prejudice as a result of the Board's decision 
to proceed in adjudicating the claims.  As explained below, a 
grant of service connection is not warranted for either claim, 
which renders moot any question concerning what disability rating 
and effective date to assign such a grant.



B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159(b), (c) (2010).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records.  The RO also afforded the Veteran 
a VA examination, during which an examiner discussed the etiology 
of the claimed tinnitus and bilateral hearing loss.

In July 2010, the Veteran submitted additional evidence directly 
to the Board that has not been considered by the agency of 
original jurisdiction.  However, the Veteran included a waiver of 
consideration of that evidence by the RO, and thus the Board may 
consider the evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2010).  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.  

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions.  Although the Board has 
an obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be discussed 
in detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the claim 
and what the evidence in the claims file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Certain 
chronic disabilities, such as a sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2010).  

To establish continuity after discharge, the evidence must 
demonstrate the following: (1) condition "noted" during 
service; (2) post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Savage, 10 Vet. App. at 498 
(1997) (holding that, on the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent).  Once evidence is determined to be 
competent, its credibility must be evaluated.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between competency, a 
legal concept focusing on whether testimony may be heard and 
considered, and credibility, a factual determination focusing on 
the probative value of the evidence).   

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

The Veteran served on active duty from July 1986 to March 1993.  
According to his initial application for service connection for 
tinnitus and hearing loss, received in December 2005, he began 
having tinnitus in January 1994 and began having hearing loss in 
December 1992, which is during service.  According to a written 
statement dated November 2005, he reported he had been having 
ringing in his ears for approximately 15 years, which would 
indicate that it started in service.  He also stated that he had 
noticed a "good amount of hearing loss," which he attributed to 
service.  According to medical histories he reported during 
private audiological examinations conducted in February 2006 and 
July 2010, he began having tinnitus condition during active 
service.  

The Veteran asserts that these disabilities developed secondary 
to in-service noise exposure or acoustic trauma experienced while 
stationed for four years with an F/A-18 squadron.  As part of the 
squadron, he stated he worked without hearing protection in and 
around a flight hangar and close to the flight line.  He contends 
that his office was located in the hangar on the flight line, 
where engines ran.  He also contends that, while serving in 
Desert Storm, he was temporarily assigned to military police for 
base security, including a flight line post, which required being 
200 yards from the flight line when aircraft took off at full 
afterburner.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for tinnitus and bilateral hearing loss.  
According to the Veteran's service treatment records during 
active service, the Veteran did not report ringing in his ears or 
hearing loss, and no medical professional diagnosed tinnitus or 
hearing loss during the Veteran's service.  In fact, there is 
evidence to the contrary.  The Veteran underwent multiple hearing 
conservation tests while in service, and all of them showed 
normal hearing.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).  The separation examination shows normal hearing 
and in the Report of Medical History completed by the Veteran at 
that time, he specifically denied ever having or having then 
"hearing loss" or "ear, nose, or throat trouble."  The Board 
finds as fact that the Veteran did not have hearing loss while in 
service since he specifically denied it at service discharge and 
attested to the truth of such statement.  The Board accords the 
Veteran's report of history high probative value, as it was 
reported contemporaneously with the Veteran's service and it was 
created at a time when the Veteran was not seeking service 
connection for hearing loss.

When the Veteran underwent the Persian Gulf examination in 
November 1993, which is after his discharge from service, the 
examiner noted the Veteran did not have tinnitus.  See VA Form 
10-7978d, Part IV, System Review, under Section B.  Thus, the 
Veteran specifically denied having tinnitus in November 1993, 
which has hurt the Veteran's credibility when he now claims that 
the onset of his tinnitus was in service.  The Board accords the 
November 1993 medical record high probative value, as it was 
created at a time when the Veteran was not seeking service 
connection for tinnitus.  Thus, his denial of having tinnitus is 
found to be very credible.  As a result, the Board finds as a 
fact that the Veteran did not have tinnitus while in service.  

As to hearing loss, the examiner in the Persian Gulf examination 
report wrote, "OK."  Id.  In the Physical Examination portion, 
when the Veteran's auditory acuity was tested, the examiner 
wrote, "OK."  This would indicate to the Board that the Veteran 
did not have hearing loss at that time, which is within one year 
following service discharge.  This is evidence against the claim.  

The Board also finds that there is a lack of evidence of 
continuity of symptomatology following service discharge, to 
include competent evidence of sensorineural hearing loss 
manifested within one year following service discharge.  For 
example, the Veteran submitted a claim for service connection for 
chronic fatigue syndrome in May 1995.  He did not include claims 
for service connection for hearing loss and tinnitus, which the 
Board finds is evidence that tends to show he had neither 
disability at that time, otherwise, he would have included claims 
for service connection for tinnitus and hearing loss.  The 
Veteran's ears were examined at the May 1995 VA examination, and 
the examiner stated they were "within normal limits."  A 
December 1998 private medical record shows that examination of 
the ears was within normal limits.  The Board finds that had the 
Veteran had tinnitus or hearing loss at those times, he would 
have reported either or both disabilities, as the examiners 
specifically examined the Veteran's ears.  When seen in April 
1997, June 1997, and December 1998, the Veteran did not report 
any tinnitus and/or hearing loss when asked about his past 
medical history, there was no notation of tinnitus.

Since service discharge, the Veteran has not sought treatment for 
tinnitus, but he has thrice undergone ear examinations, twice 
privately, once by VA.  During these examinations, he reported, 
and two medical professionals confirmed, tinnitus.  In February 
2006, a private audiologist recognized the Veteran's complaints 
of constant tinnitus and recommended referral to an ear, nose and 
throat physician for further evaluation.  

In February 2010 and July 2010, a VA examiner and private 
physician discussed the etiology of the tinnitus and hearing 
loss.  The VA examiner indicated that the tinnitus and hearing 
loss was less likely than not caused by, or the result of, in-
service noise exposure.  He based this conclusion on evidence 
showing normal hearing levels during military service, the 
absence of documentation of hearing loss or complaints of hearing 
loss or tinnitus during active service, and the absence of 
evidence of chronicity or continuity of care for hearing loss or 
tinnitus during the 15 years since military separation.  

The private physician indicated that it was not possible to state 
the exact etiology of the Veteran's tinnitus and hearing loss, 
but that the timing of the Veteran's reported loud noise exposure 
suggests that the conditions were as likely as not related to 
that noise exposure.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached to 
medical opinions.  Provided these opinions include adequate 
statements of reasons or bases, the Board may favor one opinion 
over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  Rather, 
the Board must consider the weight to be placed on an opinion 
depending upon the reasoning employed to support the conclusion 
and the extent to which the physician reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  The Court has also held 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record, see Miller v. West, 11 Vet. App. 345, 348 (1998), and 
that an examination that does not take into account the records 
of prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
well, the Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not constitute competent medical evidence merely because the 
transcriber is a health care professional, see LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), and that a medical professional is 
not competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994)).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that 
a medical opinion is inadequate when unsupported by clinical 
evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and 
that a medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board assigns significantly more probative 
value to the VA examiner's opinion because he provided a 
rationale for his opinion.  Moreover, the private opinion is 
speculative, using the word "suggests" in forming his opinion.  
Additionally, he is basing the opinion on history reported by the 
Veteran, wherein the Veteran has claimed having tinnitus while in 
service and hearing loss soon after service discharge.  The Board 
finds as fact that the Veteran had neither disability back in the 
1990s, including 1998-which is five years following service 
discharge.  Thus, the July 2010 medical opinion is actually 
rejected because it is based upon history by the Veteran, which 
history is rejected by the Board.  Therefore, the Board has given 
little to no probative value to this audiologist's opinion.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

The Board is aware that when the Veteran was examined by VA, the 
audiologist determined the Veteran did not have a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2010).  The 
Veteran has submitted evidence from a private audiologist, which 
would indicate that he had a current hearing loss disability as 
contemplated by regulation.  The Board has not denied the 
Veteran's claim for service connection for bilateral hearing loss 
on account of there not being a hearing loss disability for VA 
purposes, but rather a finding that any current hearing loss 
disability is not attributable to service.  

For the above reasons, the Board finds that the preponderance of 
the evidence is against the claims for service connection for 
tinnitus and bilateral hearing loss.  In light of this finding.  
As a result of this finding, the benefit-of-the-doubt rule is 
therefore not for application.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


